Citation Nr: 9915739	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1963 to July 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 determination of the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that evidence sufficient to reopen a 
claim for service connection had not been submitted.  

In August 1997 the RO determined that new and material 
evidence had in fact been submitted to reopen the claim of 
entitlement to service connection for a back disorder; 
however, the RO again denied the veteran's claim.  The RO 
affirmed the denial of entitlement to service connection for 
a back disorder in January 1999.

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder which 
was denied in April 1995.


FINDINGS OF FACT

1.  In April 1995 the RO denied reopening the claim of 
service connection for a back disorder.

2.  The evidence submitted since the April 1995 determination 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.




3.  The claim for entitlement to service connection for a 
back disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1995 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for a back disorder is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).

2.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the April 1995 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for a back disorder is 
reported below.

The appellant's May 1963 enlistment examination was normal 
with no reported history of any back problems.  No 
abnormalities regarding the appellant's back were noted on 
examination.  



In July 1963 the appellant was admitted to the dispensary 
with complaints of back pain.  X-rays of the lumbosacral 
spine were interpreted as showing bilateral spondylolysis of 
the pars interarticularis at L5 with evidence of a first 
degree spondylolisthesis of L5 over S1.  It was later 
reported that the x-rays were indicative of a congenital 
anomaly.  It was recommended that the appellant be separated 
from service.  

The appellant subsequently appeared before a Board of Medical 
Survey in July 1963.  The appellant's medical history was 
reviewed and he underwent a physical examination.  Based on 
the examination and review of the appellant's x-rays, it was 
determined that the appellant had spondylolisthesis of the 
lumbosacral spine at L-5, S-1, and that this condition 
existed before duty and was not aggravated by his military 
service.  The Medical Board concluded that the appellant was 
unfit for further naval service by reason of a physical 
disability, and that the physical disability was neither 
incurred in nor aggravated by active military service.  

In April 1967 the appellant filed an application for 
compensation or pension, claiming service connection for a 
back condition.  A rating decision was issued in April 1967 
wherein the RO denied service connection for a back 
condition.  The appellant did not appeal this decision within 
one year, and it subsequently became final.  

The evidence submitted subsequent to the April 1995 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for a back disorder is 
reported below.

In March 1997 the appellant's mother submitted a statement in 
which she essentially stated that the appellant had been very 
physically active before entering military service, and that 
he had no back problems prior to entering military service.  


In April 1997, two sisters of the appellant submitted 
statements of their own.  J.S. stated that her brother did 
heavy work and played football before entering the service.  
She stated that she did not know when his back problems 
actually started but that they definitely had become a fact 
of life after leaving the service.  His other sister, P.H., 
stated that the appellant did not have any back problems 
before entering the service.  After leaving the service, she 
stated that he was unable to perform the types of activities 
he had performed in the past.  

In August 1997, a personal hearing was held at the Portland, 
Oregon RO.  The appellant was present, along with his spouse.  
The appellant's spouse did not testify.  During the hearing, 
the appellant testified that he first noticed back problems 
during his eighth week in service.  Transcript, p. 1.  He 
stated that he tripped and fell while on the obstacle course 
and noticed some back pain after that.  Id.  He continued to 
notice pain for three days after that, and was referred to 
sick call by a sergeant who noticed him limping.  Tr., pp. 1-
2.  The appellant stated that he was admitted to the sick bay 
for about 1.5 weeks during which time x-rays of his leg and 
back were performed.  Tr., p. 2.  He stated that he was 
called before the Medical Board.  The panel told him that he 
was being sent home and he was ordered to sign some papers.  
Tr., p. 2.  The appellant testified to having no problems 
with his back prior to entering service.  Tr., p. 2.  He 
stated that he used to perform a variety of heavy farm labor, 
and that he played basketball and football in school.  Tr., 
pp. 2-3.  He testified that he had never experienced any 
problems with his back when performing these activities.  
Tr., p. 3.  

In November 1997, the appellant's mother submitted another 
statement in which she restated her previous assertions; that 
the appellant was very active before entering the service and 
that he had no trouble with his back before entering the 
service.  

The appellant's two sisters also submitted statements in 
November 1997 in which they both essentially restated their 
opinions from their previous statements.  

In December 1997, the appellant's brother submitted a 
statement in which he denied ever hearing anything about a 
back problem until after the appellant was discharged from 
the service.  He also stated his understanding that the 
appellant had sustained a back injury while in the service 
and that that was the reason for his discharge.  

In January 1999 a rating decision was issued wherein the RO 
denied service connection for a back disorder.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1998).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  




If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  







The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

A person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 (West 
1991).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service. Unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1998).


In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153;  38 C.F.R. 
§ 3.306.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
back disorder.

The veteran seeks to reopen his claim of service connection 
for a back disorder which the RO declined to reopen in April 
1995.  When a claim is finally denied by the RO, the may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When  a claimant seeks to reopen a finally deneid claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally deneid 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last deneid on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996). Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

Review of the RO's findings in April 1995 show, in essence, 
that it found no new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
back disorder.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
April 1995 determination.  This evidence consists of a March 
1997 statement of the appellant's mother; an April 1997 
statement by each of the appellant's two sisters; testimony 
of the appellant from his August 1997 personal hearing; 
November 1997 statements made by the appellant's mother and 
two sisters; and a December 1997 statement made by the 
appellant's brother.  

These statements discussed the appellant's back condition 
before and after entering the service.  Since there is no 
other such evidence in the record, these statements are 
neither duplicative nor cumulative, and therefore constitute 
new evidence.  

These descriptions of the appellant's back condition before 
and after service bear directly and substantially upon the 
specific issue being considered in this case.  The statements 
made by the appellant and his family generally contend that 
he had no back problems until he entered the service.  Such 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim.  

The Board therefore finds that new and material evidence has 
been received since the final April 1995 determination, and 
the appellant's claim is therefore reopened.  




II.  Whether the claim for service 
connection for a back disorder is well 
grounded.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for a back disorder must be denied as not well 
grounded.  

The appellant has failed to offer competent medical evidence 
of a current disability (medical diagnosis).  There is no 
post-service medical evidence of record indicating that he is 
suffering from a current disability.  Because the appellant 
has failed to meet this burden by failing to establish proof 
of a present disability, the Board finds that his claim of 
entitlement to service connection for a back disorder must be 
denied as not well grounded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

The appellant indicated in his June 1995 application that he 
received treatment for his back condition at Douglas 
Community Hospital between 1981 and 1982, and in 1984.  He 
listed no other post-service medical treatment for a back 
condition.  The appellant did not submit these records even 
after being notified on multiple occasions by the RO of the 
need to present new and material evidence to help reopen his 
claim.  The appellant at no time has placed VA on notice that 
this evidence would well ground his claim.  






The Board thus finds that the RO has advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The appellant has also failed to establish that his condition 
was aggravated by military service.  The Medical Board 
concluded that the appellant's condition had existed prior to 
service.  However, there is no competent evidence which 
indicates that the appellant's back disorder underwent an 
increase in severity while he was in the service.  To the 
contrary, the Medical Board specifically concluded that the 
appellant's back disorder had not been aggravated by service.  
In addition, there are no post-service medical opinions or 
other competent evidence of record determining the 
appellant's back disorder was aggravated in service.  Thus, 
there is clear and unmistakable evidence that the appellant's 
pre-existing back disorder was not aggravated by service.  

The Board additionally notes that x-rays taken of the 
appellant's back while he was in service were found to reveal 
a congenital anomaly.  Congenital or developmental defects 
and personality disorders as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (1998).  The VA General Counsel has held 
that service connection may not be granted for a congenital 
or developmental defect, although service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).  


In this case, service x-rays of the appellant's back were 
interpreted to reveal a congenital anomaly.  Contrary to the 
appellant's contentions, the x-rays were not interpreted as 
revealing any injury resulting from the appellant's alleged 
fall.  Thus, there is no competent evidence that the 
appellant's congenital back condition was subject to a 
superimposed injury.  Nor do service records indicate that 
the appellant suffered from a disease that would have 
superimposed itself on the appellant's back condition.  

The VA general counsel has also held, that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (O.G.C. Prec. 
82-90).  Even if the appellant's back condition were presumed 
to be a congenital disease, the evidence clearly indicates 
that it was not aggravated by service.  It was specifically 
concluded by the Medical Board that the appellant's 
spondylolisthesis of the lumbosacral spine was not incurred 
in the line of duty, was not aggravated in service, and that 
it existed prior to service.  

The appellant's claim is essentially based on the statements 
of his mother, brother, sisters, and himself.  In these 
statements, the appellant and his mother, brother, and 
sisters have contended that the appellant's back problems 
began when he entered the service and that he incurred a 
chronic back disability as a direct result of his active 
military service.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The appellant and his brother, sisters, and mother are not 
competent to render a medical diagnosis or a medical opinion 
because there is no indication that any of them would be 
medically qualified to render such an opinion.  No competent 
evidence of a current disability has been submitted.  

As the appellant has not presented or identified probative 
medical evidence of a current disability, the Board concludes 
that the veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  
38 U.S.C.A. § 5107(a).  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995);  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which apparently 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  In assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

As the veteran's claim for service connection for a back 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to his case.  


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder, the appeal is granted to this extent.

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a back disorder, the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

